'OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLE.
Me parece que la ley de marzo 9, 1911, es por su faz muy clara al conceder al contribuyente el derecho de establecer una acción contra el Tesorero si ha sido cobrada indebida-mente una contribución. Da el derecho al contribuyente y no existe precepto alguno en ninguna parte de la ley que le exija el tener que apelar a la Junta de Revisión e Iguala-miento. Con anterioridad a la referida ley de marzo 9, 1911, dicha apelación era en un gran número de casos el único remedio que tenía el contribuyente. Pero ahora la ley en varias partes concede a dicho contribuyente un remedio me-diante acción en todos los casos de contribución indebida si primeramente satisface sus contribuciones bajo protesta. El pago de las contribuciones bajo protesta es la condición esen-cial precedente. Después del pago de la contribución bajo protesta en caso de tasación indebida nace un remedio a favor del contribuyente mediante acción de conformidad con el claro texto de. la ley. No veo razón para que tenga que agregarse otra condición precedente.
*560Pero se dice que dicho estatuto fué tomado del de Tennessee, y que debemos seguir la interpretación que se le ha dado por la corte más alta de ese Estado y se cita el caso de Ward v. Alsup, 46 S. W. 573. En lo que respecta al esta-tuto mismo no se interpreta éste en ese caso. Se dijo en ese caso que bajo el sistema de contribuciones en Tennessee el contribuyente tiene primeramente que agotar su remedio por la vía gubernativa. La decisión es una interpretación de todo el sistema de contribuciones en Tennessee y no del estatuto mismo. Supongamos, por ejemplo, que no hubiera habido ninguna junta administrativa de revisión en Puerto Rico y que todavía hubiéramos adoptado el estatuto de Tennessee. No hubiera habido palabras ambiguas en él y, por tanto, ninguna base para su interpretación. La regia de interpretación a que se refiere la opinión de la mayoría del tribunal es una que según la entiendo hace referencia a la interpretación de las palabras del estatuto mismo. Como quiera que sea la regla de interpretación no debe ésta ser observada irreflexivamente en todas las circunstancias. Coulam v. Doull, 133 U. S. 216; Whitney v. Fox, 166 U. S. 646, 647. En este último caso la Corte Suprema de los Estados Unidos se negó a quedar obligada por virtud de la intevpre-.tación que se dió a un estatuto en California después que dicho estatuto había sido adoptado en Utah cuando única-mente había un caso en California y estando la decisión de Utah en armonía con el claro significado del estatuto. La citación en este caso es idéntica al parecer. Creo que la in-tención de la legislatura tomando en consideración las pala-bras del estatuto, era el regular todos los casos de contribu-ciones ilegales. Siento que varias circunstancias me bayan impedido de presentar una opinión disidente más extensa, pero como disentí del criterio de la mayoría deseaba indi-car brevemente mis razones.